Citation Nr: 0506064	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for benign 
prostatic hypertrophy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for patellar femoral syndrome of the left knee.  

3.  Entitlement to a compensable initial rating for 
onychomycosis of the big toes.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 1967 
and from October 1984 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran service connection for onychomycosis of 
the big toes, benign prostatic hypertrophy, and a left knee 
disability, and noncompensable initial ratings were assigned 
for these disabilities.  The veteran responded with a timely 
Notice of Disagreement regarding these disabilities, and was 
sent a Statement of the Case by the RO.  He then filed a 
timely substantive appeal, perfecting his appeal of these 
issues.  

In a November 2000 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
degenerative disc disease of the lumbosacral spine.  In 
December 2000, the veteran filed a Notice of Disagreement 
regarding this assigned initial rating.  He was subsequently 
afforded a Statement of the Case on this issue by the RO, and 
he responded with a timely substantive appeal.  Therefore, 
this issue is currently before the Board.  

These claims were initially presented to the Board in July 
2003, at which time they were remanded for additional 
development.  They have now been returned to the Board.  

In an October 2004 rating decision, the veteran was awarded 
compensable initial ratings for his patellofemoral syndrome 
of the left knee, and his degenerative disc disease of the 
lumbosacral spine.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, these issues remain in appellate 
status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's benign prostatic hypertrophy results in 
nocturnal voiding 3-4 times per night, a diminished stream, 
and no other symptomatology.  

3.  The veteran's patellofemoral syndrome of the left knee is 
characterized by extension to at least 14º and flexion to at 
least 126º, without instability or subluxation of the left 
knee joint.  

4.  The veteran's onychomycosis is present on approximately 
3cm squared of his feet, and does not result in exfoliation, 
exudation, or itching.  

5.  The veteran's degenerative disc disease of the 
lumbosacral spine is characterized by an approximate loss of 
10 percent of motion after prolonged use, but is otherwise 
without muscle spasm or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for the 
veteran's benign prostatic hypertrophy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 
(2004).  

2.  The criteria for the award of an initial rating in excess 
of 10 percent for the veteran's patellofemoral syndrome of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260-61 (2004).  

3.  The criteria for the award of a compensable initial 
rating for the veteran's onychomycosis of the bilateral great 
goes have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7800-19 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-19 (2002).  

4.  The criteria for an initial rating in excess of 10 
percent for the veteran's degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-43 (2004); 38 C.F.R. § 4.71a, 5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2001 
Statement of the Case, the various Supplemental Statements of 
the Case, and the March 2004 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Tampa, FL, and these 
records were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in November 2000, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2004, in light of the additional development performed 
subsequent to November 2000.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Compensable initial rating - Benign prostatic hypertrophy

The veteran seeks a compensable initial rating for his 
service-connected benign prostatic hypertrophy.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran's benign prostatic hypertrophy is rated as 
noncompensable under Diagnostic Code 7527, for injuries, 
infections, hypertrophy, and/or postoperative residuals of 
the prostate gland.  38 C.F.R. § 4.117b, Diagnostic Code 7527 
(2004).  This Code in turn makes reference to the criteria 
for voiding dysfunction or urinary tract infection, whichever 
is predominant.  These criteria can be found at 38 C.F.R. 
§ 4.115a (2004).  Voiding dysfunction is to be rated on the 
basis of urine leakage, frequency, or obstructed voiding.  
The criteria for voiding dysfunction are as follows:  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  When the wearing of absorbent materials 
which must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  Daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night warrants a 20 percent 
rating.  Daytime voiding interval between two and three 
hours, or; awakening to void two times per night warrants a 
10 percent rating.  

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.  A 10 percent rating is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1. Post void residuals greater than 150 cc.  
2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec).  
3. Recurrent urinary tract infections secondary to 
obstruction.  
4. Stricture disease requiring periodic dilatation every 
2 to 3 months
38 C.F.R. § 4.115a (2002).  

As was noted above, chronic prostatitis may also be rated 
based on urinary tract infection.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, a 30 percent rating is warranted.  When 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management are required, a 
10 percent rating is warranted.  38 C.F.R. § 4.115a (2004).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. §  4.31 (2004).  

For the reasons to be discussed below, a compensable initial 
rating of 20 percent and no higher is warranted for the 
veteran's benign prostatic hypertrophy.  

The veteran underwent VA general medical examination in 
September 2000 following the receipt of his initial claim.  A 
history of benign prostatic hypertrophy, with a mildly 
enlarged prostate, was noted.  He reported nocturia, with a 
decreased urinary stream.  No abnormalities of the genitalia 
were observed on objective examination, and the prior 
diagnosis of benign prostatic hypertrophy was confirmed.  

Pursuant to the Board's remand order, the veteran was again 
examined in April 2004.  He reported nocturia 3-4 times per 
night, with a somewhat diminished urinary stream; however, he 
did not experience excessive frequency during the daytime.  
He denied urinary trauma, prostatic malignancy, and erectile 
dysfunction.  Two urinary tract infections in 2003 were 
reported; however, these were not recurrent.  He stated he 
was receiving the appropriate treatment for his benign 
prostatic hypertrophy, and reported no other symptoms.  On 
physical examination his genitalia and prostate were within 
normal limits.  Benign prostatic hypertrophy was confirmed.  

According to the criteria for voiding dysfunction, urinary 
frequency characterized by nocturnal voiding 3-4 times per 
night warrants a 20 percent rating.  38 C.F.R. § 4.115a 
(2004).  Because the veteran has reported the need to void 3-
4 times per night, according to the examination report, a 20 
percent initial rating is warranted for his benign prostatic 
hypertrophy.  

However, a compensable initial rating in excess of 20 percent 
is not warranted, as the criteria for such a rating have not 
been met.  The veteran's symptoms of his genitourinary 
disorder are limited to nocturia 3-4 times per night, and a 
decreased stream.  While he also reported two urinary tract 
infections in 2003, he stated these were not recurrent.  He 
has not stated he experiences daytime voiding intervals of 
less than one hour, or nocturnal voiding five or more times 
per night.  He also has not required catheterization due to 
obstructed voiding, or drainage or frequent hospitalization 
secondary to recurrent urinary tract infection.  Also, no 
urinary incontinence has been reported.  Overall, the 
preponderance of the evidence is against an initial rating in 
excess of 20 percent.  Additionally, because the veteran has 
displayed a level of disability consistent with a 20 percent 
initial rating and no higher since the initiation of this 
appeal, a staged rating is not warranted in the present case.  
See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's benign prostatic hypertrophy has 
itself required no periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, a 20 percent initial rating and no higher is 
warranted for the veteran's benign prostatic hypertrophy.  As 
a preponderance of the evidence is against the award of an 
increased rating in excess of 20 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased initial rating - Patellofemoral syndrome of the 
left knee

The veteran seeks an increased initial rating for his 
patellofemoral syndrome of the left knee, currently rated as 
10 percent disabling.  When evaluating musculoskeletal 
disabilities, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The veteran's left knee disability has been rated based on 
limitation of motion.  Limitation of motion of the knee is 
evaluated under Diagnostic Codes 5260-61.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned for flexion 
limited to 45º, a 20 percent rating is assigned for flexion 
limited to 30º, and a 30 percent rating is assigned for 
flexion limited to 15º.  Diagnostic Code 5261 states that a 
10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating is assigned for extension limited to 
15º, a 30 percent rating for limitation to 20º, and a 40 
percent rating for limitation to 30º.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

The veteran underwent VA general medical examination in 
September 2000, at which time he reported patellofemoral 
syndrome of the left knee since the 1990's.  Range of motion 
was full, with no evidence of effusion or lateral 
instability.  Posterior and anterior drawer tests were 
negative.  However, there was patellar crepitus.  
Patellofemoral syndrome was confirmed.  

The veteran's left knee was most recently examined by VA in 
March 2004.  He reported pain, weakness, and instability of 
the left knee joint.  He also experienced flare-ups at least 
3 times per week, with pain rating a 6 out of 10.  On 
objective examination, his gait was normal, with mild 
effusion.  Range of motion testing demonstrated flexion to 
140º and extension to 0º.  He had tenderness on his 
patellofemoral grinding test, but he was negative for 
patellofemoral apprehension.  His left knee was also stable 
to valgus and varus stresses.  McMurray's test was negative.  
Lachman's and anterior drawer tests were to 2mm.  X-rays of 
the left knee revealed early osteoarthritic changes.  The 
final impression was of left patellofemoral syndrome and 
early degenerative joint disease of the left knee.  The 
examiner also reported an approximate 10 percent loss of 
range of motion with repetitive motion.  

After reviewing the totality of the evidence, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for the veteran's patellofemoral syndrome of the 
left knee.  At all times of record during the course of this 
claim, the veteran's left knee has exhibited extension to 0º, 
indicating a compensable rating for limitation of extension 
is not warranted.  Likewise, he has exhibited flexion to 
140º, which is noncompensable under the criteria for 
limitation of flexion.  Even considering the loss of 10 
percent of his range of motion of the left knee with 
repetitive motion, as was noted on the March 2004 examination 
report, his range of motion would equal extension to 14º and 
flexion to 126º.  See DeLuca, supra.  Flexion to 126º is not 
compensable, and he has already been awarded a 10 percent 
rating for extension limited to 14º.  Therefore, because the 
evidence of record is against a disability rating in excess 
of 10 percent, an increased rating for the veteran's 
patellofemoral syndrome of the left knee is denied.  
Additionally, because this degree of disability represents 
the maximum disability present during the pendency of this 
appeal, a staged rating in excess of 10 percent is not 
warranted at the present time.  See Fenderson, supra.  

In considering the veteran's claim, the Board is also 
cognizant of VA General Counsel Opinion 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the various VA examination reports, the 
veteran does not have lateral instability or recurrent 
subluxation of the left knee joint; thus, a separate 
evaluation for instability is not warranted at this time for 
the knee.  

In conclusion, an increased initial rating in excess of 10 
percent is not warranted for the veteran's left knee 
disability.  As a preponderance of the evidence is against 
the award of an increased rating in excess of 10 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


III. Compensable initial rating - Onychomycosis

The veteran seeks a compensable initial rating for his 
onychomycosis of the bilateral toes.  During the pendency of 
this appeal, the rating criteria for the evaluation of skin 
disabilities was changed, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 
4.118).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Because a separate code does not exist for this disability, 
the veteran's onychomycosis has been rated as analogous to 
Diagnostic Code 7813, for dermatophytosis.  See 38 C.F.R. 
§ 4.20 (2004).  Under the revised rating criteria, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable rating is assigned when less than 5 
percent of the entire body or exposed areas is affected, and 
no more than topical therapy is required during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2004).  

Under the rating criteria for dermatophytosis in effect prior 
to the regulatory changes, a 10 percent rating was warranted 
for exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A noncompensable rating was 
assigned for slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2002).  

The October 2004 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and in March 2003 he was provided with 
an updated copy of those changes.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

For the reasons to be discussed below, a compensable initial 
rating for the veteran's onychomycosis of the big toes is not 
warranted.  

On VA examination in September 2000, the veteran reported a 
history of onychomycosis beginning in 1995, at approximately 
the same time he was diagnosed with diabetes.  His 
onychomycosis of the toes was unresponsive to anti-fungal 
creams.  Physical examination confirmed onychomycosis of the 
bilateral great toes, with thickening and ridges linearly.  

When he was again examined by VA in March 2004, he reported a 
history of onychomycosis since 1995.  This disorder was 
unresponsive to topical medications.  On physical examination 
his two great toenails revealed some distal yellowing and 
subungle debris.  No involvement of his fingernails and 
interdigital spaces was observed.  The approximate area of 
this disorder was 3cm squared, and covered less than half a 
percent of his entire body.  

After reviewing the medical record, the Board finds the 
preponderance of the evidence is against a compensable 
initial rating for the veteran's onychomycosis of the 
bilateral great toes.  The veteran's onychomycosis does not 
involve at least 5 percent of the veteran's entire body, or 
require intermittent systemic therapy such as 
corticosteroids.  The veteran's onychomycosis encompasses 
less than one percent of his entire body, and he reported no 
itching or other symptoms resulting from this disorder.  
Therefore, a compensable initial rating under the revised 
criteria for skin disabilities is not warranted.  

The veteran's onychomycosis also does not warrant a 
compensable initial rating under the criteria in effect 
previously, as he has not reported any exfoliation, 
exudation, or itching associated with this disability.  
Additionally, it does not involve an exposed area or large 
surface.  Overall, the preponderance of the evidence is 
against a compensable initial rating for his onychomycosis 
under the prior criteria for skin disabilities.  
Additionally, at no time during the pendency of this appeal 
has the veteran's onychomycosis displayed a compensable level 
of impairment; therefore, a staged rating is not warranted in 
the present case.  See Fenderson, supra.  

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's onychomycosis of 
the bilateral great toes under either the former or revised 
criteria for skin disabilities.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV. Increased initial rating - Degenerative disc disease of 
the lumbosacral spine

The veteran seeks an initial rating in excess of 10 percent 
for his degenerative disc disease of the lumbosacral spine.  
When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability is currently rated as 10 
percent disabling under Diagnostic Code 5237, for a 
lumbosacral strain.  The diagnostic criteria for the 
evaluation of spinal disabilities were modified during the 
course of this appeal.  See 68 Fed. Reg. 51454-58 (August 
27, 2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  When a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The October 2004 Supplemental Statement of the Case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Subsequent to the regulatory changes, lumbosacral strain is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

The veteran underwent VA medical examination in September 
2000, at which time his back was straight, with no muscle 
spasms.  He also had full range of motion.  No disability of 
the lumbosacral spine was diagnosed at that time.  

When the veteran was re-examined in March 2004, he reported 
low back pain with prolonged standing or use.  He 
occasionally took over-the-counter medications for his back 
pain.  On physical examination, he had forward flexion of the 
lumbar spine to 90º, extension to 25º, lateral flexion to 30º 
bilaterally, and lateral rotation to 30º bilaterally.  The 
examiner characterized the veteran's range of motion as full, 
with a probable loss of 10 percent of motion with prolonged 
use.  Muscle strength of the low back was 5/5, and sensation 
was intact.  Deep tendon reflexes were 2+ at the knees and 
ankles.  His posture and gait were within normal limits, and 
palpation of his spine was also normal.  X-rays of the 
lumbosacral spine revealed mild degenerative changes.  The 
assessment was of mild lumbar spondylosis.  

After reviewing the totality of the evidence, the Board finds 
the preponderance of the evidence to be against an initial 
rating in excess of 10 percent for the veteran's degenerative 
disc disease of the lumbosacral spine.  Considering first the 
revised criteria for low back disabilities, the veteran does 
not display any of the impairment required for a rating in 
excess of 10 percent.  He does not have forward flexion 
limited to 60º, or combined range of motion of the 
thoracolumbar spine limited to 120º.  While a VA examiner 
stated in March 2004 that the veteran experienced a 10 
percent loss of motion of the lumbosacral spine with 
prolonged use, his range of motion was otherwise full, 
indicating the criteria for a 20 percent rating under 
Diagnostic Code 5237 have not been met.  The veteran has also 
not exhibited muscle spasm or guarding so severe as to cause 
an abnormal gait, as the veteran's gait was normal on 
examination.  Finally, the veteran does not exhibit any form 
of abnormal spinal contour, as his back has been 
characterized as straight on VA examination.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for the veteran's degenerative disc 
disease of the lumbosacral spine under the revised criteria 
for spinal disabilities.  

Considering the veteran's claim under the prior criteria for 
such disabilities, the veteran does not display muscle spasm 
on extreme forward bending, or unilateral loss of lateral 
spine motion in a standing position, as would warrant a 20 
percent rating under Diagnostic Code 5295.  He also does not 
display moderate limitation of motion of the lumbosacral 
spine, as would warrant an increased rating under Diagnostic 
Code 5292, the prior Code for loss of motion of the spine.  
As was noted above, the veteran had essentially full range of 
motion of the lumbosacral spine on VA examination, with a 
loss of only 10 percent of motion with prolonged use.  Even 
considering the factors discussed by the Court in DeLuca, a 
finding of moderate limitation of motion is not supported by 
the medical evidence.  Overall, the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's degenerative disc disease of the 
lumbosacral spine under the prior criteria for spinal 
disabilities.  Additionally, as the veteran's current 10 
percent rating represents the maximum degree of impairment 
during the course of this appeal, a staged rating is not 
warranted at this time.  See Fenderson, supra.  

In conclusion, an increased initial rating in excess of 10 
percent is not warranted for the veteran's degenerative disc 
disease of the lumbosacral spine.  As a preponderance of the 
evidence is against the award of an increased rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 20 percent initial rating for the veteran's 
benign prostatic hypertrophy is granted.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's patellofemoral syndrome of the left knee is 
denied.  

Entitlement to a compensable initial rating for the veteran's 
onychomycosis of the bilateral great toes is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the veteran's degenerative disc disease of the lumbosacral 
spine is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


